EXHIBIT 10(o)(o)

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, is entered into as of May 9, 2011 (the
“Agreement”), by and between EMCOR Group, Inc., a Delaware corporation (the
“Company”), and Anthony J. Guzzi, the Chief Executive Officer of the Company
(“Executive”), pursuant to the EMCOR 2010 Incentive Plan (the “Plan”).

WHEREAS, the Company wishes to grant Executive an award of restricted stock
units under the Plan on the terms and conditions set forth herein and Executive
desires to accept such grant.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan,
Executive is hereby awarded 80,000 restricted stock units (“Restricted Stock
Units”), which constitute the right to receive, without payment, (i) 80,000
shares of common stock of the Company on a deferred basis (the “Unit Award”),
and (ii) the right to receive, without payment, additional shares of common
stock on the same basis as the Unit Award, equal in value to the dividends as of
the dividend payment date, if any, which would have been paid with respect to
the common stock underlying the Unit Award had such common stock been issued to
Executive on the date hereof (the “Deferred Dividend Shares”), with the number
of shares to be delivered in respect of the Deferred Dividend Shares to be
calculated as of the date on which the dividend is paid to holders of Company
common stock, in each case subject to the terms and conditions set forth herein.
The Unit Award and the Deferred Dividend Shares are collectively referred to
herein as the “Award.” The Award is granted as of the date hereof (the “Date of
Grant”).

2. Vesting of Award; Treatment Upon Termination of Service. The Award under this
Agreement shall vest as provided in this Section 2.

(a) Vesting Generally. Subject to the following provisions of this Section 2 and
the other terms and conditions of this Agreement, the Unit Award shall become
vested on the basis of one Restricted Stock Unit to one share of Company’s
common stock, and the Deferred Dividend Shares shall become vested only upon the
vesting of the underlying Restricted Stock Unit and only if a



--------------------------------------------------------------------------------

dividend has actually been declared and issued on the Company’s common stock as
of the vesting date of the Restricted Stock Unit provided in this Section 2.
Except as hereafter provided, the Unit Award will vest, and shares of the
Company’s common stock underlying the Award will only become deliverable, in one
installment on May 9, 2015. In the event of termination of Executive’s
employment with the Company (a “Termination of Service”) for any reason other
than as set forth in Section 2(b), 2(c), or 2(e) below, all unvested Restricted
Stock Units and Deferred Dividend Shares shall immediately and automatically
terminate and no shares of common stock in respect of the Award shall thereafter
be issued.

(b) Death or Disability. In the event of Termination of Service of Executive by
the Company by reason of Executive’s death or Disability (as defined below), the
Award shall become immediately and fully vested and shares of the Company’s
common stock in respect thereof will be delivered in accordance with the
provisions hereof.

For purposes of this Agreement, “Disability” shall be deemed to exist if, as a
result of Executive’s incapacity due to physical or mental illness, Executive
shall have been absent from his duties with the Company for a period of six
(6) months.

(c) Termination by the Company Other Than For Cause. In the event of Termination
of Service of Executive by the Company other than for Cause or Disability or
Death, the Award shall become immediately and fully vested and shares of the
Company’s common stock in respect thereof will be delivered in accordance with
the provisions hereof. For purposes of this Agreement, “Cause” shall mean (i) an
action by Executive involving willful malfeasance in connection with his
employment which results in material harm to the Company, (ii) Executive being
convicted of a felony, or (iii) substantial and repeated failure by Executive to
perform duties as reasonably directed by the Board of Directors of the Company.

(d) Change in Control. Notwithstanding any provision of this Section 2 to the
contrary, the Award shall become immediately and fully vested and shares of the
Company’s common stock will be delivered in accordance with the provisions
hereof in connection with and immediately prior to a Change in Control of the
Company. For purposes of this Agreement, “Change in Control of the Company”
shall have the meaning assigned to it in the Plan.

(e) Termination of Service by Executive for Good Reason. In the event of
Termination of Service of Executive by the Executive for Good Reason the Award
shall become immediately and fully vested and shares of the Company’s common
stock will be delivered in accordance with the provisions hereof. For purposes
of this Agreement, “Good Reason” shall mean the occurrence (without Executive’s
express written consent) of any one of the following acts, or failure to act,
provided that Executive provides notice to the



--------------------------------------------------------------------------------

Company within 90 days of the initial existence of the condition, such act or
failure to act is not corrected within 30 days of such notice, and Executive
terminates employment not later than 30 days thereafter: (1) a material
reduction by the Company in Executive’s annual base salary as in effect on the
date hereof or as it may be increased from time to time, other than in
connection with a similar (as a percentage of base salary) reduction in salary
applicable to all senior executives of the Company or (2) the material failure
by the Company to pay to Executive any portion of Executive’s annual base salary
and annual bonus that is already earned and due under the Company’s regular
payroll practices.

(f) Delivery of Shares. Subject to the terms of this Agreement, including the
following sentence, and satisfaction of any withholding tax liability pursuant
to Section 4 hereof, the Company shall promptly deliver to Executive on or
around the vesting date (and in all events within 30 days after the applicable
vesting date), a certificate or shall credit Executive’s account so as to
evidence the number of shares of the Company’s common stock, if any, to which
Executive is entitled hereunder, as calculated in accordance with this
Section 2. Notwithstanding the foregoing, in the event of a Change of Control or
if Executive’s employment (a) shall be terminated by the Company other than for
Cause or (b) shall be terminated by Executive for Good Reason or (c) shall be
terminated by the Company or Executive by reason of his Disability, or if
Executive shall die while employed by the Company, then in such case, the shares
of Company common stock to which Executive is entitled hereunder shall be
promptly issued upon such termination of employment (and in all events within 30
days after the applicable vesting date).

3. Tax Withholding. No shares of the Company’s common stock will be issued until
Executive pays to the Company an amount sufficient to allow the Company to
satisfy its tax withholding obligations. To this end, Executive shall either:

(a) pay the Company the amount of tax to be withheld (including through payroll
withholding);

(b) deliver to the Company other shares of stock of the Company owned by
Executive prior to such date having a fair market value, as determined by the
Compensation and Personnel Committee of the Board of Directors of the Company,
not less than the amount of the withholding tax due, which either have been
owned by Executive for more than six (6) months (or such shorter period approved
by the Company) or were not acquired, directly or indirectly, from the Company;

(c) make a payment to the Company consisting of a combination of cash and that
number of other such shares of Company common stock meeting the requirements
described in (b) sufficient to satisfy the withholding obligation; or



--------------------------------------------------------------------------------

(d) elect to satisfy such obligation by having the Company withhold shares of
stock of the Company that would otherwise have been delivered to Executive upon
vesting of the Award as provided in Section 2 hereof, provided that withholding
by such method shall be limited to the minimum required applicable tax
withholding.

4. References. References herein to rights and obligations of Executive shall
apply, where appropriate, to Executive’s legal representative or estate without
regard to whether specific reference to such legal representative or estate is
contained in a particular provision of this Agreement.

5. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

EMCOR Group, Inc.

301 Merritt Seven

Norwalk, CT 06851

Attention: General Counsel

If to Executive:

At Executive’s most recent address

shown on the Company’s corporate records,

or at any other address which Executive

may specify in a notice delivered to the

Company in the manner set forth herein.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of Delaware, to be applied.

7. Rights of a Stockholder. Executive shall have no right to transfer, pledge,
hypothecate or otherwise encumber Unit Awards or Deferred Dividend Shares. Once
Unit Awards and Deferred Dividend Shares vest and the shares of common stock
underlying those units or shares have been delivered, but not until such time
and only with respect to the shares of common stock so delivered,



--------------------------------------------------------------------------------

Executive shall have the rights of a stockholder, including, but not limited to,
the right to vote and to receive dividends.

8. No Right to Continued Employment. This Award shall not confer upon Executive
any right with respect to continuance of employment by the Company nor shall
this Award interfere with the right of the Company to terminate Executive’s
employment at any time.

9. Provisions of the Plan. Capitalized terms used herein and not defined herein
shall have the meanings set forth in the Plan. This Agreement and the Award set
forth herein shall be subject to and shall be governed by the terms set forth in
the Plan, a copy of which has been furnished to Executive and which is
incorporated by reference into this Agreement. In the event of any conflict
between this Agreement and the Plan, the Plan shall control.

10. Usage of Certain Terms. For purposes of this Agreement, all references to
termination of employment, termination of service and similar or correlative
terms shall mean a “separation from service” (as defined at Section 1.409A-1(h)
of the Treasury Regulations) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Unit
Agreement as of the date first above written.

 

  EMCOR GROUP, INC. By:     Name:   Stephen W. Bershad Title:   Chairman of the
Compensation and Personnel Committee     Anthony J. Guzzi, Executive